Citation Nr: 1434023	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  08-27 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to a lumbar spine disorder.

3.  Entitlement to an evaluation in excess of 30 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In September 2011 the claim was remanded for additional development.  In a subsequent August 2012 rating decision considering evidence received within the appeal period, and awarding a 30 percent evaluation for bilateral hearing loss, effective October 6, 2011.

In December 2009, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to service connection for a lumbar spine disorder and peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 6, 2011, the Veteran's hearing loss has been no worse than Level VII hearing loss in the right ear and Level II hearing loss in the left ear.

2.  Since October 6, 2011, the Veteran's hearing loss has been no worse than Level VII hearing loss in the right ear and Level VI hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral hearing loss, prior to October 6, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2013).

2.  The criteria for a rating in excess of 30 percent for bilateral hearing loss, since October 6, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for an increased rating for bilateral hearing loss.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The Veteran has also been afforded the opportunity to testify at a hearing before the Board.  During the December 2009 Board hearing, the undersigned explained to the Veteran the issue on appeal, as well as the elements required to substantiate his claim.  The undersigned also participated in the thorough presentation by the Veteran's representative, and asked additional questions necessary to illuminate the matter on appeal, as related to the elements needed to establish the claim.  Through such actions, the undersigned satisfied the duties incumbent on a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); 38 C.F.R. § 3.103(c)(2).  Thus, any error that may have been committed in complying with the duties set forth by 38 C.F.R. § 3.103(c)(2) is harmless.

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  Letters dated November and December 2007 fully satisfied the duty to notify provisions as to all elements prior to initial adjudication of the Veteran's increased rating claim in January 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The Veteran indicated that he once received benefits from the Social Security Administration.  Records in the possession of Federal agency that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO requested those records in June 2001.  The Social Security Administration indicated that no such records existed, including in archival searches.  The RO notified the Veteran of the failure to obtain these records in a September 2001 letter.  The Board finds that the RO has made all reasonable attempts to obtain those records, further development would be fruitless.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination in December 2007 and October 2011.  The Veteran has not reported receiving any recent treatment specifically for this condition (other the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The December 2007 and October 2011 VA examination reports are thorough.  The examinations in this case are an adequate basis on which to adjudicate the claim.

The Board also concludes the VA examinations are adequate upon which to base a decision.  VA hearing examination reports must include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, in the December 2007 VA examination, the Veteran noted only that his service connected hearing loss persisted, and denied any functional impacts in his October 2011 examination.  The reports indicate that the examiners did elicit information from the Veteran concerning the functional effects of his disability.  That is all the applicable regulatory provisions require.  Martinak, 21 Vet. App. at 455.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Increased Rating

The Veteran contends that he is entitled to a rating in excess of 30 percent for his bilateral hearing loss.  For the reasons that follow, the Board concludes that neither a rating in excess of 10 percent prior to October 6, 2011, nor a rating in excess of 30 percent since, is warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85 (2009).  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

In December 2007, the Veteran underwent a VA audiological examination, stating that his bilateral hearing loss persisted.

On VA audiologic evaluation in December 2007, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
75
70
70
LEFT
25
60
60
50
50

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 90 in the left ear.

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  The right ear had a puretone average of 71.25 dB and a speech recognition score of 60; therefore the right ear received a designation of VII.  The left ear had a puretone average of 55 dB and a speech recognition score of 90; therefore the left ear received a designation of II.  The point where VII and II intersect on Table VII then reveals the disability level for the veteran's hearing loss, which in this case is 10 percent.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) indicates that if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  

The audiometric results during the November 2007 audiometric examination for the right ear show puretone thresholds in excess of 55 dB at 1000, 2000, 3000, and 4000 Hertz.  However, when applying the right ear puretone average of 71.25 dB to Table VIA, the result is only VI.  Therefore, the higher Roman numeral designation of VII from Table VI will be used, and the 10 percent disability rating stands.  

Thus, the evidence prior to October 6, 2011 does not show a disability evaluation in excess of 10 percent for bilateral hearing loss is warranted.  38 C.F.R. § 4.86(a).

In his December 2009 Board hearing, the Veteran testified that since he was initially awarded service connection in 1979, his hearing had worsened.  The Veteran testified that on a day to day basis, the severity of his hearing loss was at a level of 4 out of 10, which was just enough to be annoying and prevent him from hearing everything that was going on.

On VA audiologic evaluation in October 2011, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
60
65
60
60
LEFT
75
70
75
70
70

Speech audiometry revealed speech recognition ability of 62 percent in the right ear and of 92 in the left ear.

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  The right ear had a puretone average of 61.25 dB and a speech recognition score of 62; therefore the right ear received a designation of VI.  The left ear had a puretone average of 71.25 dB and a speech recognition score of 92; therefore the left ear received a designation of II.  Ordinarily, these scores, when applied to Table VII, would result in a 10 percent disability evaluation.

However, results from the October 2011 VA examination also showed puretone threshold levels in the left and right ears in excess of 55 dB at 1000, 2000, 3000, and 4000 Hertz.  When applying the Veteran's right ear puretone threshold average of 61.25 to Table VIA, the result is a Roman numeral designation of only IV.  Therefore, the higher Roman numeral designation of VII from Table VI will be used for the right ear.  However, when applying the Veteran's left ear puretone threshold average of 71.25 to Table VIA, the result is a Roman numeral designation of VI, which is higher than designation of II from Table VI.  Thus, when applying this result to Table VII, the point at which VII and VI intersect reveals the disability evaluation of 30 percent.  38 C.F.R. §§ 4.85, 4.86(a).

As such, the evidence does not show that a disability evaluation in excess of 30 percent, since October 6, 2011, is warranted.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran is assigned staged ratings based on facts found. 

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's bilateral hearing loss is not inadequate.  The Veteran complained of worsening hearing, and occasional inability to hear things correctly, all of which is contemplated by the schedular rating criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran has not attributed unemployability to his service connected bilateral hearing loss.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

1.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss, prior to October 6, 2011, is denied.

2.  Entitlement to an evaluation in excess of 30 percent for bilateral hearing loss, since October 6, 2011, is denied.


REMAND

The Board finds additional development is required before the issues of service connection for a lumbar spine disorder, and service connection for peripheral neuropathy of the lower extremities secondary to a lumbar spine disorder, may be adjudicated.

Regarding the Veteran's claim for entitlement to service connection for a lumbar spine disorder and for peripheral neuropathy of the lower extremities secondary to a lumbar spine disorder, the Board finds that the October 2011 VA medical opinions are inadequate to adjudicate the Veteran's claims.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  

The May 2009 opinion from Dr. J.G. indicates that the Veteran has degenerative disc disease and chronic pain in his lower back and that the Veteran first injured in back in service.  However, this opinion does not provide a definitive opinion or supporting rationale.  At his December 2009 Board hearing, the Veteran asserted that he injured his back in service while performing a "body bender" exercise.  However, the October 2011 examiner did not specifically address whether the Veteran's current diagnosis of degenerative disc disease of the lumbar spine is related to the claimed injury sustained while performing the "body bender" exercise.  

Further, the May 2009 opinion from Dr. J.G. suggested that the Veteran's current degenerative disc disease with compression of nerve roots resulted in neuropathy of his lower extremities as evidenced by decreased sensation and burning.  The October 2011 VA examiner states "no diagnosis of radiculopathy exists; no [relation] or connection of feet to [lower back]."  This opinion does not address the May 2009 diagnosis of neuropathy.  Given all of the foregoing, the Board is of the opinion that the October 2011 VA medical opinions are incomplete and require clarification.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's entire claims file reviewed by an examiner for the purpose of providing an addendum to the October 2011 opinions on the following questions:

(a)  The Veteran specifically contends that his current low back disability is the result of an injury sustained while performing the "body bender" exercise during service. Again, the Board asks whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lumbar spine disorder is etiologically related to service, to include performance of the "body bender" exercise in service.  The examiner should discuss the "body bender" exercise and discuss whether the described injury is consistent with the pathology associated with the Veteran's low back disability. 

(b)  If the Veteran's lumbar spine disorder is at least as likely as not related to service, does the Veteran have peripheral neuropathy of the lower extremities that is at least as likely as not (a 50 percent or greater probability) (i) caused by, or (ii) made chronically worse, by the lumbar spine disorder?  In making this determination, the examiner should address the May 2009 letter from Dr. J.G. suggesting the Veteran suffered from compression of nerve roots and resultant neuropathy of his lower extremities evidenced by decreased sensation and burning.  If aggravation shown, a determination as to the baseline and current levels of severity of the peripheral neuropathy should be reported, to include a determination as to the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level, to the extent possible.

The entire claims file including the additionally requested materials in this remand, and a copy of this remand should be made available to the examiner for review, and such review should be noted in the opinion report.

2.  Then, the RO/AMC should readjudicate the claims on the merits. If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


